Citation Nr: 1454782	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to an increased rating higher than 10 percent for migraine headaches.

7.  Entitlement to an increased rating higher than 10 percent for a lumbar spine disability.

8.  Entitlement to an increased rating higher than 20 percent for a right ankle disability, effective July 26, 2007 to March 7, 2008, and higher than 40 percent, effective June 1, 2008.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1994 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In October 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing at the RO.

The Veteran submitted additional evidence that has not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran submitted a waiver of RO consideration of the new evidence.

The issue of entitlement to automobile or other conveyance and adaptive equipment has been raised by the record via a formal claim received in October 2013 (per VBMS), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating higher than 50 percent for migraine headaches, effective October 23, 2008, entitlement to a TDIU to include on an extraschedular basis prior to June 1, 2008, increased rating higher than 10 percent for lumbar spine disability, and entitlement to service connection for a left shoulder disability, insomnia, ulcers, a cervical spine disability, and an acquired psychiatric disorder to include PTSD and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since July 26, 2007, the Veteran's headaches have involved very frequent, completely prostrating, prolonged attacks, productive of severe economic inadaptability.

2.  It is at least as likely as not that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.






CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for migraine headaches are met, effective July 26, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, DC 8100 (2014).

2.  The criteria for entitlement to a TDIU are met, effective June 1, 2008. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed.
 Cir. 2004).  RO letters dated in July 2007 and May 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the Veteran's service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The appellant was afforded a VA examination in October 2008.  This examination is adequate for rating purposes; and as discussed below results in the maximum schedular evaluation assigned for migraine headaches under the relevant diagnostic code, and a grant of entitlement to a TDIU.  See 38 C.F.R. § 4.2. 

VA also afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the level of migraine headaches and a uniform rating is warranted. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The RO granted service connection for migraine headaches in a December 2008 rating decision assigning a 10 percent rating, effective July 26, 2007, the date of the Veteran's service connection claim.  The Veteran appealed the rating assigned.

Diagnostic Code 8100 addresses migraines.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

An October 2008 VA examination report shows that the Veteran described migraine headaches over the right temporal area and over the right eye and behind the right eye.  The headaches were associated with blurred vision in the right eye.  Triggers included stress, bright lights, and some medications; and sometimes there were no triggers.  The headaches were relieved by bedrest.  When the headaches occurred he would stay in bed and was unable to do anything.  He experienced headaches involving the symptoms described on average three times per month and they lasted for five hours.  He could not perform daily functions during flare-ups and had to stop whatever he was doing and go to bed; he also stated that the headaches had caused memory loss and some learning challenges.  Treatment of aspirin or ibuprofen had been used but these hurt his stomach.  The examiner determined that the pain associated with the recurrent migraine headaches, in addition to his service-connected right ankle and low back disabilities impaired him to the point where he was most likely unemployable at any job.  

In evaluating the medical evidence of record, the Board finds that the symptoms associated with the Veteran's migraine headaches more closely approximate the criteria for a 50 percent rating under DC 8100, which is the highest schedular rating available under this diagnostic code.  Specifically, the Veteran's migraine headaches have been manifested by chronic, headaches occurring three times per month requiring bedrest lasting for five hours.  This demonstrates very frequent completely prostrating and prolonged attacks.

The headaches also cause severe economic inadaptability, in that he has been found unable to work due in part to his headache symptoms.  

Most of the Veteran's symptoms associated with his migraine headaches are subjective, but the Veteran is competent to state that he has had severe headaches that cause him to need to lie down.  Migraine headaches are a type of disorder that can be easily identified by a lay person who is experiencing this symptomatology.  Moreover, there is no reason to doubt his credibility when he indicates the severity of the headaches he is experiencing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Finally, the Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  The Veteran's headaches have been consistent throughout the appeal.  For this reason, the effective date for the 50 percent rating for migraine headaches is July 26, 2007, the day of his service connection claim for migraine headaches.  

For all the foregoing reasons, the Board finds that the evidence of record supports the assignment of a 50 percent rating for migraine headaches, which is the highest schedular rating available under DC 8100.  Therefore, entitlement to an increased rating for migraine headaches is warranted.  

As noted below, criteria for rating traumatic brain injuries were made effective October 23, 2008.  The service treatment records show the Veteran had a head injury to the right temporal area in May 1996, which coincides with the area of pain involved with his migraine headaches.  As a potential rating higher than 50 percent can be assigned under the rating criteria for traumatic brain injuries, the issue of entitlement to an increased rating higher than 50 percent for migraine headaches, effective October 23, 2008 is remanded below.

III.  Extraschedular Rating

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b). To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b). 

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's migraine headaches involve frequent prostrating attacks that are prolonged and result in severe economic impairment.  The migraine headaches are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 

IV.  TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2013). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran filed an informal TDIU claim in October 2007 and a formal claim in June 2008.  He noted that he last worked on August 31, 2007 as he was rendered unemployable as a result of his service-connected disabilities.  

After this Board decision granting an increased rating for migraine headaches is effectuated, the Veteran's current service-connected disabilities are: (1) residuals right ankle fracture with residual scar, rated 10 percent from July 11, 1996, 20 percent from July 26, 2007, 100 percent from March 7, 2008 (38 C.F.R. § 4.30), and 40 percent from June 1, 2008; (2) lumbosacral strain, 10 percent from July 11, 1996; and (3) migraine headaches, 50 percent from July 26, 2007.  

In this case, from June 1, 2008, the Veteran's combined disability rating was 70 percent and the highest single disability rating for migraine headaches was 50 percent.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he met the schedular criteria for a TDIU rating as of June 1, 2008, which is after the date he reportedly stopped working on August 31, 2007.  

The next issue is whether the Veteran has been rendered unemployable as a result of his service-connected disabilities.

As noted, the Veteran reported that he stopped working on August 31, 2007 due to his service connected disabilities.  A January 2008 private treatment record notes that the Veteran was recently fired as a janitor because of his missed days from work due to his ankle pain.  An October 2008 VA examination report also notes that the pain from the Veteran's recurrent migraine headaches, ankle fracture with surgical intervention, and low back pain impaired the Veteran to the point that he was unable to care for his daily needs and could no longer work as a custodian.  The examiner further found that in his opinion the Veteran was most likely unemployable at any job.

Therefore, the Board finds that the evidence demonstrates that the Veteran has been rendered unemployable as a result of his service-connected disabilities, effective June 1, 2008, the date he met the schedular criteria for a TDIU.  The issue of entitlement to a TDIU prior to June 1, 2008, to include on an extraschedular basis, is addressed in the remand section below.  
 

ORDER

Entitlement to an initial rating of 50 percent for migraine headaches is granted, effective July 26, 2007, subject to the rules governing the payment of monetary benefits.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is granted, effective June 1, 2008, subject to the rules governing the payment of monetary benefits.



REMAND

The Veteran seeks service connection for a left shoulder disability, insomnia, ulcers, a cervical spine disability, and a psychiatric disorder to include major depressive disorder and PTSD.  He has submitted competent statements regarding continuing symptoms of these disabilities since service.  The service treatment records reflect some complaints of what can be considered early manifestations of some of these disabilities, including stomach pain/ bowel problems, neck pain, and left shoulder pain.  The record also suggests that the Veteran's ulcer might be caused or aggravated by the pain medication the Veteran takes for his service-connected back, migraines, and ankle disabilities.  Nonetheless, the Veteran has never been provided with a VA examination to address his claims.  This must be remedied on remand.

In addition with respect to the service connection claims, the Veteran submitted a VA Form 21-4142 in July 2007 noting treatment for, among other disorders, PTSD, depression, shoulder, and insomnia disorders at Columbus Regional Healthcare in Whiteville, NC since 1996.  The record subsequently shows that treatment records from this facility dated from 2007 were obtained, but there is no record of a response from the facility regarding earlier treatment records.  It is not clear if the facility does not have the records.  The Veteran should be asked to sign an updated waiver to again make attempts to obtain all of the treatment records dating back to 1996; and if the records are unavailable a negative response should be provided.

The Board has considered whether the Veteran's increased rating claim for migraine headaches should be considered under the rating criteria for traumatic brain injuries, as a higher possible rating of 70 percent is available under this diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The service treatment records show that the Veteran had a head injury in service in May 1996, when he struck his right forehead and had a large bruise with no loss of consciousness.  He later had a growth removed at his right temple that had been become large and inflamed in July 1996.  The service treatment records also show, however, that the Veteran had complaints of headaches prior to this injury.  For instance, in December 1994 the Veteran complained of headaches times two weeks.  While the evidence does not clearly relate the Veteran's migraine headaches disability to his head injury, this should be clarified on remand to determine whether he might be able to receive a higher rating for his headaches under the rating criteria for traumatic brain injury, which are effective October 23, 2008.

The Veteran's lumbar spine disability was last evaluated for compensation and pension purposes in October 2008.  Since then the Veteran has submitted numerous medical records addressing his back disability and testified at the Board hearing in October 2013 regarding his back symptoms.  As the record demonstrates a potential worsening of the Veteran's lumbar spine disability since it was last evaluated more than six years ago, another examination is warranted to determine the present severity of the lumbar spine disability.

As noted above, the Board has granted entitlement to a TDIU, effective June 1, 2008.  The issue of entitlement to a TDIU prior to June 1, 2008, to include on an extraschedular basis, should be adjudicated by the RO to include considering whether the case should be referred for an extraschedular evaluation from the Director of Compensation and Pension.

The issue of special monthly compensation based on the need of aid and attendance of another person has been raised by the record also.  The Veteran testified at the Board hearing that he had assistance in that someone would come in and do laundry, cook, and cleaning, as well as some personal hygiene things like shaving on a regular basis.  See October 2013 Board hearing, p. 19.  While the RO previously denied entitlement to special monthly compensation based on being housebound or the need of aid and attendance by another in December 2010, evidence since then in the October 2013 Board hearing has raised the issue again.  As the issue of special monthly compensation for the Veteran's service-connected disabilities has been raised, it should be considered on remand.

Finally, after the RO granted an increased rating of 20 percent for the Veteran's right ankle disability in the December 2008 rating decision, the Veteran filed a notice of disagreement with the rating assigned in September 2009.  Although the RO subsequently readjudicated the claim in a February 2011 rating decision, in which the RO granted an increased rating of 40 percent for the right ankle disability, a statement of the case was never issued.  The Veteran indicated on a statement associated with his VA Form 9 appealing the other issues in February 2012 that he wished to continue his appeal for an increased rating for the right ankle disability.  Therefore, a statement of the case should be provided for the Veteran addressing his increased rating claim for a right ankle disability.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate all relevant information concerning the Veteran's Social Security Administration (SSA) records on the CD in the file with the claims file (or Virtual records).

2.  Ask the Veteran to submit an updated release form for the RO to make efforts to obtain treatment records pertaining to PTSD, depression, shoulder, and insomnia disorders at the Columbus Regional Healthcare in Whiteville, NC since 1996.  If the Veteran complies with the RO's request, make efforts to obtain the records and request that a negative response is provided if no records are available.

3.  Request any VA treatment records from the VAMC in Fayetteville, North Carolina dated from July 1996 to July 2007, August 2010 to September 2013, and from September 2014 to present pertaining to the Veteran's disabilities on appeal.  All attempts to secure this evidence must be documented in the physical or virtual folder.

4.  Ask the Veteran to identify any additional private treatment he has received for his disabilities since 2013.  If the Veteran complies with the request, make efforts to obtain the identified records and document all attempts.

5.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough examination of the Veteran's cervical spine and left shoulder and determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine and/ or left shoulder disability had its clinical onset during active service or are related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the evidence of complaints of neck and shoulder pain and injury in service and his competent complaints of continued pain since service.  

Please provide a complete rationale for your opinion(s).  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

6.  Schedule the Veteran for a VA gastrointestinal examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough examination of the Veteran's gastrointestinal symptoms and determine the following: 

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal disorder, to include the Veteran's ulcer had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the evidence of complaints of stomach pain in service and his competent complaints of continued pain since service.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal disorder, to include the Veteran's ulcer was caused by the nonsteroidal anti-inflammatory medication that the Veteran takes for his service-connected migraine headaches, right ankle, and back disabilities.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal disorder, to include the Veteran's ulcer was aggravated by the nonsteroidal anti-inflammatory medication that the Veteran takes for his service-connected migraine headaches, right ankle, and back disabilities.  

Please provide a complete rationale for your opinion(s).  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

7.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough examination of the Veteran's psychiatric symptoms and determine the following: 

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's any of the Veteran's psychiatric disorders, to include PTSD and depression, had its clinical onset during active service or are related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements concerning his stressors in service and his competent complaints of continued depressive symptoms since service.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder to include PTSD and/ or depression was caused by the pain associated with his service-connected migraine headaches, right ankle, and back disabilities.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder to include PTSD and/ or depression was aggravated by the pain associated with his service-connected migraine headaches, right ankle, and back disabilities.  

Please provide a complete rationale for your opinion(s).  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

8.  Schedule the Veteran for a VA sleep disorder examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough examination of the Veteran and determine the following: 

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's insomnia had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge any competent statements from the Veteran concerning symptoms in service and after service.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the insomnia was caused by the pain associated with his service-connected migraine headaches, right ankle, and back disabilities.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the insomnia was aggravated by the pain associated with his service-connected migraine headaches, right ankle, and back disabilities.  

Please provide a complete rationale for your opinion(s).  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

9.  Schedule the Veteran for a VA TBI examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should first determine if there is evidence that the Veteran suffered a traumatic brain injury in service in May 1996.  If so, please identify and describe in detail all specific manifestations and residuals of the Veteran's traumatic brain injury with any residual migraine headaches and possible cognitive impairment, including memory loss and learning challenges.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

10.  Consider whether the Veteran's case should be referred to the Director of Compensation and Pension for entitlement to a TDIU prior to June 1, 2008, to include on an extraschedular basis.

11.  Schedule the Veteran for a VA special monthly compensation examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should discuss whether the Veteran, as a result of any of his service-connected disabilities, is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  The examination should also mention whether the following factors are present as a result of the service-connected disabilities:  inability of appellant to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability of the appellant to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

12.  Schedule the Veteran for an appropriate VA examination of his lumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service connected lumbar spine disability.

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any ankylosis of the spine.

Further, the examiner should address neurological pathology related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

Also, the examiner should state whether the Veteran's service connected lumbar spine disability causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

13.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, they should be returned to the examiner(s) for corrective action.

14.  The RO should issue a statement of the case to the Veteran and his representative addressing its assignation of a 20 percent rating for the right ankle disability, effective July 26, 2007, and 40 percent, effective June 1, 2008.  The statement of the case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board.

15.  Finally, after reviewing all relevant medical records and information submitted since the June 2012 Supplemental Statement of the Case readjudicate the claims on appeal with consideration of special monthly compensation based on need of regular aid and attendance pursuant to 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b); entitlement to a TDIU prior to June 1, 2008 to include on an extraschedular basis; and entitlement to an increased rating higher than 50 percent for migraine headaches with consideration of the TBI rating criteria, effective October 23, 2008.  If these or any of the other benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	(CONTINUED ON NEXT PAGE)





______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


